Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledged Receipt
This office action is responsive to amendment filed on 05 January 2021.

Informal Examiner’s Amendment
An Informal Examiner’s Amendment to the record appears below. Should the changes and/ or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Informal Examiner’s Amendment is necessary to correct the antecedent basis for the following claim:
Claim 24:
“the first material”, line 3, has been replaced with -- a first material --.

Drawings
The drawings received on 08 June 2018 & 05 January 2021 are accepted by the examiner.

Specification
The specification received on 08 June 2018 & 05 January 2021 is accepted by the examiner.
Claim Rejections - 35 USC § 112
The 112 Rejection filed on 05 October 2020 is overcome by the amendment filed on 05 January 2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance for Claims 22 and 24-43:   Regarding independent claims 22 and 24, the prosecution history, especially at the previous Remarks by applicant (filed on 05 January 2021, pages 10-11) clearly indicates the reasons for allowance.
                The remaining claims are allowable due to their dependency.

The following is an examiner’s statement of reasons for allowance for Claims 22 and 25-43: the prior art does not disclose or suggest an exterior element for portable objects comprising a support on which is arranged a first material, the first material capable of reflecting different visible wavelengths as a function of mechanical stress applied to the first material; a device that allows to modify the stress applied to the material, wherein the device which allows to modify the stress applied to the first material uses a second material, the second material being associated with a flexible element carrying the first material in combination with the remaining limitations of the claims.

The following is an examiner’s statement of reasons for allowance for Claim 24: the prior art 
does not disclose or suggest an exterior element for portable objects comprising a bistable metal band coated with a first material, the first material capable of reflecting different visible wavelengths as a function of applied mechanical stress, wherein the metal band is made of a second material, the second 

Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-

 /TC/
11 February 2021

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861